Citation Nr: 1219306	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  10-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES


1.  Entitlement to an initial evaluation in excess of 30 percent for osteoarthritis, status post right knee arthroplasty (also claimed with swelling and use of ped stocking). 

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease thoracolumbar spine (claimed as spine and back pain). 

3.  Entitlement to an initial evaluation in excess of 10 percent for status post hemorrhoidectomy and sphincterotomy (also claimed as bowel incontinence). 

4.  Entitlement to an initial compensable evaluation for hypertension (claimed as blood pressure). 

5.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had 26 years of active duty service ending with his retirement in September 2008.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  

The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

The January 2009 rating decision granted service connection for osteoarthritis, status post right knee arthroplasty; degenerative joint disease thoracolumbar spine; status post hemorrhoidectomy and sphincterotomy; and gastroesophageal reflux disease.  The April 2009 rating decision granted service connection for hypertension.  The Veteran disagreed with the initial ratings.

In August 2011, the RO granted service connection for PTSD.  It also granted a permanent combined 100 percent rating for the service connected disabilities.

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

In a September 2011 statement, the Veteran wrote that he no longer wished to pursue his appeal to the Board. 
 

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R.  § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran, in a written statement submitted in September 2011, withdrew his appeal.  The issues on appeal were entitlement to higher initial evaluations for osteoarthritis, status post right knee arthroplasty (also claimed with swelling and use of ped stocking); degenerative joint disease thoracolumbar spine (claimed as spine and back pain); status post hemorrhoidectomy and sphincterotomy (also claimed as bowel incontinence); hypertension (claimed as blood pressure); and gastroesophageal reflux disease.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed without prejudice.  


ORDER

The appeal as to the issues of entitlement to higher initial evaluations for osteoarthritis, status post right knee arthroplasty (also claimed with swelling and use of ped stocking); degenerative joint disease thoracolumbar spine (claimed as spine and back pain); status post hemorrhoidectomy and sphincterotomy (also claimed as bowel incontinence); hypertension (claimed as blood pressure); and gastroesophageal reflux disease, is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


